DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2018/040783.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1-4, drawn to a composition comprising: (a) one or more engineered polynucleotides comprising mRNA, wherein the one or more engineered polynucleotides encode a fusion protein comprising a cytokine or growth factor 5 molecule, or variant thereof, operably linked by a peptide linker to an immune cell targeting moiety comprising a full or partial binding site for a cell surface antigen on a target immune cell, and (b) the target immune cell.

Group II. Claims 5-7, drawn to a method of inducing transient gene expression in an immune cell comprising contacting a target immune cell with an effective amount of a first composition comprising one or more engineered polynucleotides comprising mRNA, wherein the one or more engineered polynucleotides encode a fusion protein comprising a cytokine or growth factor molecule, or variant thereof, operably linked by a peptide linker to an immune cell targeting moiety comprising a full or partial binding site for a cell surface antigen on the target immune cell, under conditions suitable to introduce the polynucleotides into the immune cell. 

Group III. Claims 8-12, drawn to a method of expressing a cytokine or growth factor molecule, or variant thereof, in an immune cell comprising contacting a target immune cell with one or more engineered polynucleotides comprising mRNA, wherein the one or more engineered polynucleotides encode a fusion protein comprising a cytokine or growth factor molecule, or variant thereof, operably linked by a peptide linker to an immune cell targeting moiety comprising a full or partial binding site for a cell surface antigen on the target immune cell, under conditions suitable to introduce engineered polynucleotides into the immune cell. 

Group IV. Claims 13-24, drawn to a modified immune cell comprising: an immune cell having an one or more engineered polynucleotides transfected therein, wherein the one or more engineered polynucleotides comprise mRNA, wherein the one or more engineered polynucleotides encode a cytokine or growth factor molecule or a variant thereof, and wherein optionally the cytokine or growth factor molecule is provided as a fusion molecule operably linked to an immune cell targeting moiety having a full or partial binding site for a cell surface antigen expressed by or otherwise displayed on an immune cell. 

Group V. Claim 25, drawn to a method for preparing a modified immune cell comprising: an immune cell having an one or more engineered polynucleotides transfected therein, wherein the one or more engineered polynucleotides comprise mRNA, wherein the one or more engineered polynucleotides encode a cytokine or growth factor molecule or a variant thereof, and wherein optionally the cytokine or growth factor molecule is provided as a fusion molecule operably linked to an immune cell targeting moiety having a full or partial binding site for a cell surface antigen expressed by or otherwise displayed on an immune cell, comprising transfecting the one or more engineered polynucleotides into the immune cell.

Group VI. Claim 26, drawn to a method of providing a cell therapy, comprising administering a plurality of modified immune cells comprising: an immune cell having an one or more engineered polynucleotides transfected therein, wherein the one or more engineered polynucleotides comprise mRNA, wherein the one or more engineered polynucleotides encode a cytokine or growth factor molecule or a variant thereof, and wherein optionally the cytokine or growth factor molecule is provided as a fusion molecule operably linked to an immune cell targeting moiety having a full or partial binding site for a cell surface antigen expressed by or otherwise displayed on an immune cell, to a subject in need thereof.

Group VII. Claims 27-29, drawn to a method for the treatment of cancer in a subject, the method comprising administering to the human subject a composition comprising one or more engineered polynucleotides comprising mRNA, wherein the one or more engineered polynucleotides encode a fusion protein comprising a cytokine or growth factor 5 molecule, or variant thereof, operably linked by a peptide linker to an immune cell targeting moiety comprising a full or partial binding site for a cell surface antigen on a target immune cell, in a format and under conditions suitable for in vivo transfection of T cells and subsequent expression of the cytokine or growth factor molecule, or variant thereof, encoded by the one or more engineered polynucleotides; wherein the cytokine or growth factor molecule, or variant there, expressed by the one or more engineered polynucleotides acts in vivo upon the transfected T cells and/or other immune cells in the subject to stimulate an immune response against the cancer.
Group VIII. Claim 30, drawn to a method for the treatment of cancer in a subject, the method comprising:
(a) administering to the human subject a cell therapeutic composition, the composition comprising a population of T cells that home to a cancer cell or a tissue in which cancer cells exist, wherein the T cells are modified by a plurality of immunostimulatory fusion molecules, each fusion molecule comprising (i) an immunostimulatory cytokine or growth factor molecule; and (ii) an immune cell targeting moiety having an affinity to cell surface antigen on the T cells, wherein the plurality of immunostimulatory fusion molecules are bound to the surface of the T cells, and
(b) administering to the human subject a composition comprising a one or more engineered polynucleotides according to claim 1 in a format and under conditions suitable for in vivo transfection of the modified T cells administered in step (a) and subsequent expression of
the cytokine or growth factor molecule encoded by the one or more engineered polynucleotides,
wherein the cytokine and/or growth factor molecules of the cell therapeutic composition administered in step (a) and/or expressed by the one or more engineered polynucleotides administered in step (b) act in vivo upon the population of T cells and/or other immune cells in the subject to stimulate an immune response against the cancer.

3.	The inventions listed as Groups I-VIII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Gillies (US 2014/0294758 A1) discloses one or more engineered polynucleotides wherein the one or more engineered polynucleotides encode a fusion protein comprising a cytokine operably linked by a peptide linker to an immune cell targeting moiety comprising a full or partial binding site for a cell surface antigen on a target immune cell (abstract; paragraph [0013]; paragraph [0047]; paragraph [0057]). Gillies is silent with respect to an engineered polynucleotide comprising mRNA encoding a fusion protein. However, an engineered polynucleotide comprising mRNA encoding a fusion protein was well-known in the art, as disclosed by Li (2009/0257991 A1) (claims 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the polynucleotide of Gilles to an engineered polynucleotide comprising mRNA encoding a fusion protein would specifically enable only transient expression of the construct, which presents some advantages for in vivo applications (e.g. no vector components remaining in cells). Consequently, it would have been obvious for one of ordinary skill in the art to modify an engineered polynucleotide comprising mRNA, as disclosed by Gillies, with an engineered polynucleotide comprising mRNA encoding a fusion protein, as disclosed by Li, because it would have enabled transient expression of a cytokine-antibody fusion.
Thus, the product of Group I lacks a special technical feature over the prior art as the combination of references suggest a product as recited in Group I. The Groups thus lack unity of invention over the prior art.  

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 


Species Election I
5a.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of cytokine are as follows: 
IL-15, IL-2, IL-6, IL-7, IL-12, IL-18, IL-21, IL-23, or IL-27.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 15 encompasses the species. 
The following claim(s) are generic: 13-14, and 17-24. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Species Election II
5b.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of immune cell surface receptor are as follows: 
CD45, CD4, CD8, CD3, CD1la, CD11b, CD11c, CD18, CD25, CD127, CD19, CD20, CD22, HLA-DR, CD197, CD38, CD27, CD196, CXCR3, CXCR4, CXCR5, CD84, CD229, CCR1, CCR5, CCR4, CCR6, CCR8, CCR10, CD16, CD56, CD137, OX40, or GITR.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 17 encompasses the species. 
The following claim(s) are generic: 13-16, and 19-24. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646